Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 12/05/2021.
Claims 1, 2, 4-11 and 13-22 are pending. Claims 3 and 12 have been canceled. Claims 21 and 22 are new. Claims 5-6, 10, 13 and 16-20 have been withdrawn. Claims 1-2, 4, 7-11, and 14-20 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furtaw et al. US 2006/0060985 A1 (Furtaw).

    PNG
    media_image1.png
    887
    1105
    media_image1.png
    Greyscale

In re claim 1, Furtaw discloses (e.g. FIG. 2 & 4) a package structure 150, comprising: 
a circuit substrate 105; 
a semiconductor package 115,117 (no specific package claimed to distinguish over integrated circuit 115 or flip chip-117; ¶ 20) disposed on and electrically connected to the circuit substrate 105 (¶ 20); 
a lid structure 122 disposed on the circuit substrate 105 covering the semiconductor package 115, wherein the lid structure 122 is attached to the circuit substrate 105 through an adhesive material 125,130 (¶ 23); 

a second passive device 118,119 (see P2 labeled in FIG. 4 above) disposed on the circuit substrate in between a second (left) side of the semiconductor package 115,117 and the lid structure 122, wherein the second (left) side is opposite to the first (right) side;
a barrier structure 155 (¶ 26,30) comprising:
a first dam portion (see portion of 155 adjacent P1 annotated in FIG. 4 above) extending along a first direction and separating the first passive device P1 from the lid structure 122 and the adhesive material 125,130, wherein the first dam portion (portion of 155 adjacent P1) is in physical contact with the adhesive material 130;
an auxiliary first dam portion (see highlighted portion of 155 on the left annotated in FIG. 4 above) separating the second passive device P2 from the lid structure 122 and the adhesive material 125,130, wherein the auxiliary first dam portion is physical separated from the first dam portion (see FIG. 4 above where the annotated left portion of 155 is physically separated from the annotated portion of 155 next to P1), non-overlapped with the first dam portion along the first direction (see FIG. 4 above where the annotated left portion of 155 does not overlap with the annotated portion of 155 next to P1), and is in physical contact with the adhesive material 130 (see FIG. 4), and wherein the auxiliary first dam portion surrounds three side surfaces of the second passive device P2 (see highlighted left portion of 155 surrounding the left, top and bottom of P2) and uncovers a side surface (right side) of the second passive device P2 that is facing the second (left) side of the semiconductor package 115,117.

In re claim 2, Furtaw discloses (e.g. FIG. 4) wherein the first dam portion (portion of 155 next to P1 as annotated in FIG. 4) has a first (right) sidewall that faces the lid structure 122 and 

In re claim 4, Furtaw discloses (e.g. FIG. 4) wherein the barrier structure further comprises a second dam portion (¶ 30, further barriers between integrated circuit 115 and electrical components 118) located in between the first dam portion (portion of 155 labeled in FIG. 4 above) and the second passive device  P2 and spaced apart from the second passive device P2 and the first dam portion (portion of 155 labeled in FIG. 4 above). Furtaw teaches forming further barriers between integrated circuit 115 and electrical components 118 which correspond to an inner barrier ring that is positioned between 115 and 118. Such barrier ring would positioned be laterally between the first dam portion (portion of 155 on the right side annotated in FIG. 4 above) and the second passive device P2 (118 on the left).

In re claim 21, Furtaw discloses (e.g. see FIG. 4 annotated above) further comprising:
a third passive device P3 disposed on the circuit substrate 105 adjacent to the first passive device P1, and in between the first (right) side of the semiconductor package 115 and the lid structure 122; and
a fourth passive device P4 disposed on the circuit substrate 105 adjacent to the second passive device P2, and in between the second (left) side of the semiconductor package 115 and the lid structure 122,
wherein the first dam portion (see portion of 155 adjacent P1 and P3 annotated in FIG. 4 above) further separates the third passive device P3 from the lid structure 122 and the adhesive material 125,130, and the auxiliary first dam portion (left portion of 155, see FIG. 4 annotated above) further separates the fourth passive device P4 from the lid structure 122 and the adhesive material 125,130.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furtaw as applied to claim 1 above, and further in view of Joshi et al. US 8,115,304 B1 (Joshi).
In re claim 7, Furtaw discloses the claimed invention including barrier structure 155 between the lid 122 and first passive device 118 (P1 labeled in FIG. 4 above). Furtaw further teaches additional third passive device 118 located aside the first passive device (e.g. 118 above or below P1 labeled in FIG. 4 above). 
Furtaw does not explicitly disclose the barrier structure further comprises a cover portion that covers side surfaces and a top surface of the third passive device 118.
However, Joshi discloses (e.g. FIGs. 1-2) passive devices 106,108 formed between the lid 204 and the IC die, wherein the passive devices 106,108 are encapsulated with an epoxy material 209 that covers side surfaces and a top surface of the passive device 106,108 to provide an environmental seal to protect the passive devices 106,108 from external contaminants (Column 3, lines 51-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further encapsulate Furtaw’s passive devices 118 with an epoxy to provide protection against environmental contaminants as taught by Joshi. 


In re claim 8, Joshi discloses (e.g. FIG. 2) wherein the cover portion 209 is in contact with the passive device 106,108.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Furtaw as applied to claim 21 above, and further in view of Liu US 2005/0082682 A1.
In re claim 22, Furtaw discloses the barrier structure 155 includes auxiliary first dam portion (see left portion of 155 annotated in FIG. 4 above) formed between lid 122 and the second passive device P2. Furtaw discloses the passive devices may be capacitors (¶ 20). Furtaw discloses further barriers can be formed on the substrate 105 (not shown, ¶ 30).  
Furtaw does not explicitly disclose wherein further comprising an auxiliary second dam portion disposed in between the auxiliary first dam portion and the second passive device P2, and in between the auxiliary first dam portion and the fourth passive device P4, wherein the auxiliary second damn portion surrounds the three sides surfaces of the second passive device P2 and uncover the side surface of the second passive device P2 that is facing the second (left) side of the semiconductor package 115, and surrounds the three side surfaces of the fourth passive device P4 and uncovers a side surface of the fourth passive device P4 that is facing the second (left) side of the semiconductor package 115.
Liu discloses (e.g. FIGs. 1-2) mounting passive devices 130, such as capacitor, on the substrate 110 with solder jointing material 120 (¶ 13). Liu further discloses a double walled dam 118 formed to surround the passive devices 130 but spaced apart from the passive devices 130 to prevent overflow of jointing material 120 (¶ 12-13). 


    PNG
    media_image2.png
    936
    1105
    media_image2.png
    Greyscale

As such, Furtaw’s barrier structure 155 is formed as a double walled structure as shown in the annotated drawing above, wherein the inner wall of the double walled dam teaches the claimed auxiliary second dam portion (see annotated drawing above) disposed in between the auxiliary first dam portion and the second passive device P2, and in between the auxiliary first dam portion and the fourth passive device P4, wherein the auxiliary second damn portion surrounds the three sides surfaces (top, bottom, and left) of the second passive device P2 and uncover the side surface (right side) of the second passive device P2 that is facing the second (left) side of the semiconductor package 115, and surrounds the three side surfaces (top, .

Allowable Subject Matter
Claims 9, 11, 14 and 15 are allowed.

Response to Arguments
Applicant's arguments filed 12/5/2021 have been fully considered but they are not persuasive. 
Regarding claim 1 rejected over Furtaw, Applicant argues Furtaw fails to teach amended claim reciting an auxiliary first dam portion that is physical separated from the first dam portion and that surrounds three side surfaces of the second passive device and uncovers a side surface of the second passive device that is facing the semiconductor package (Remark, pages 10-11).

    PNG
    media_image1.png
    887
    1105
    media_image1.png
    Greyscale

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815